Title: From George Washington to William Paca, 23 December 1783
From: Washington, George
To: Paca, William


                        
                            Sir
                            Annapolis 23 Decr 1783
                        
                        I shall ever cherish a pleasing remembrance, of the welcome reception I have experienced from your Excellency
                            and the Council, on my return to this City, after the happy and honorable termination of the War.
                        The flattering sentiments you entertain of my exertions in defence of our Country, and the favorable point of
                            light in which you place my Character, too strongly demonstrate your friendship, not to claim the most gratefull return
                            from me.
                        Convinced from experience, of the wisdom and decision which have signalized the Government of Maryland, I
                            cannot form a better wish for the future prosperity of the State, than that the same spirit of Justice and Patriotism,
                            which actuated its Councils during a long and eventfull War, may continue to dictate its measures thro’ a durable and
                            happy Peace. With the most perfect consideration I have the honor to be Sir Your Excellencys Most Obedient and Most humble
                            Servt
                        
                            Go: Washington
                        
                    